DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims filed 05 October 2022 have been entered. The amendments to the claims have overcome all objections to the claims as well as each and every rejection under 35 U.S.C. 101 previously laid out in the office action mailed 05 May 2022.Claims 1, 3, 5-9, 12-17, 19-20, and 22 are currently pending; claims 25-26 and 55 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3, 5-9, 12-17, and 22 is/are rejected under 35 U.S.C. 103 as being obvious over Lemke (WO 9925246 A1) in view of Tesar (U.S. Patent No. 9885598 B2) in view of Holt (U.S. 20200209044 A1).
Regarding claim 1, Lemke teaches a uroflowmeter (Page 2 of translation, description—device for measuring urine flow with a pan for collecting urine; Device 1, Figs. 1-3) comprising: a flow chamber configured to receive a flow of urine (Device 1, Fig. 1); a magnet associated with the flow chamber (Magnet 23, Fig. 1) and configured to move in response to the flow or level of urine in the flow chamber (Page 6-7 of translation, description—weight force generated by urine entering the collecting trough causes the trough to rotate around the bearing and magnet 23 arranged in the side wall of the collecting trough is moved downward); and a sensor adjacent the magnet (Measuring element/Hall sensor 33, Fig. 3) and configured to detect a movement of the magnet (Page 7 of translation--the magnet moving causes its distance from the measuring element to increase, the changed distance is detected by the measuring element 33). Lemke additionally teaches a some component is detachably coupled to the flow chamber and may configured to selectively position the flow chamber to receive the flow of urine, where the component may be used by a user to move the device between a not-in-use position to a position folded over a toilet bowl or urinal to enable use of the device (Page 3 of translation—the device can be used in any normal toilet bowl by folding it over the toilet bowl from a wall next to the toilet bowl to which it is attached…the device can alternatively be attached to a partition wall provided next to a urinal) and wherein the handle is detachable so that the device itself may be exchanged or replaced (Page 4 of translation—the device may be exchanged or replaced for maintenance). In this manner Lemke may additionally be seen to teach the device is portable (see definition from Merriam-Webster below), as it is explained that the device may be exchanged or replaced, such that the device is capable of being moved about.

    PNG
    media_image1.png
    228
    440
    media_image1.png
    Greyscale

Lemke  may further be seen as teaching that the device is handheld (see definition from Merriam-Webster below), as the device is operated in part by the user using their hand to move the device from a not-in-use position to a folded over position (Page 3 of translation—the device can be used in any normal toilet bowl by folding it over the toilet bowl from a wall next to the toilet bowl to which it is attached…the device can alternatively be attached to a partition wall provided next to a urinal).

    PNG
    media_image2.png
    162
    546
    media_image2.png
    Greyscale

However, Lemke does not specifically teach a buoyant float within the flow chamber, the buoyant float positionable according to the level of urine within the flow chamber; and an arm connecting the buoyant float and the magnet, such that a change in the position of the buoyant float causes the movement of the magnet in response to the level of urine in the flow chamber. Tesar teaches an apparatus for measurement of a filling level of a container, wherein the apparatus includes a float element (Float 18) which is positionable according to the filling level of the container (Abstract) and which is connected by a measurement arm (measurement arm 12) to a magnet (magnet element 24), such that a change in position of the float causes movement of the magnet in response to the level of liquid in the container (Column 1, lines 47-49—the magnet element rotates together with the measurement arm or the shaft in the event of a change of the filling level). Tesar further teaches that change of position of the magnet element is detected by an adjacent sensor element (Column 1, lines 50-54; Sensing element 26 adjacent to magnet 24, Figs. 1A-1B). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Lemke with the float and sensor configuration of Tesar via a substitution in order to predictably improve the stability and accuracy of the system.
However, neither Lemke nor Tesar specifically teaches that the detachably coupled component for selectively positioning the flow chamber is a handle. Holt teaches a uroflowmetry device including a disposable container portion and a reusable handle portion which can be detached from a used container and reattached to a new container (Paragraph 0068—there may be a handle which may or may not include the reusable electronics portion on the container portion of the device, while the container itself may be disposable, such that the handle may be detachable from the container; Paragraph 0083-0084—the stabilizing handle may aid in leveling the container portion during uroflowmetry even if the user is holding it at an angle or shaking during the measurement, such that the handle selectively positions the flow chamber to receive the flow of urine; Stabilizing handle 902, handle 910, Fig. 9). Holt additionally teaches that a urine measurement device which is handheld (Paragraph 0051) and portable (Paragraph 0052), where the device includes features to mitigate the effects of and tilting or shaking of the device which may be incurred due to the handheld/portable nature of the device (Paragraphs 0051-0052), wherein one feature to mitigate these effects is the stabilizing handle (Paragraphs 0083-0084). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the uroflowmeter of Lemke with the detachable handle of Holt in order to predictably improve the portability and usability of the device in a hygienic manner, as the handle would allow the device to be selectively positioned while also preventing the user’s hands from coming into contact with the flow chamber of the device, without impacting the replaceability of the components of the device for maintenance. 
Regarding claim 3, Lemke, Tesar, and Holt teach the uroflowmeter of claim 1. Lemke further teaches wherein: the arm and the magnet are connected to one another about a pivot axis (Baffle plate 13 is connected to both magnet 23 and collecting trough 11, bearing 15 corresponds to a pivot axis, Figs. 1 and 3); the magnet rotates about the pivot axis (Arrow 63 shows rotation about the pivot axis of the bearing, which would change the angular position of the magnet 23, Fig. 4) in response to movement of the float (Page 6 of translation--Weight of the urine in the collecting trough results in deflection of the trough from the rest position; Deflection of collecting trough 11 causes movement of magnet 23, Fig. 5); and the sensor further detects a change in an angular position of the magnet (Page 6 of the translation—the change in the distance between the magnets 23 and 25 is detected by a Hall sensor 33).
Regarding claim 5, Lemke, Tesar, and Holt teach the uroflowmeter of claim 1. Lemke further teaches a funnel (Page 5 of the translation, collecting trough 11 is essentially funnel-shaped) that directs the flow of urine into a reservoir space of the flow chamber (Page 5, collecting trough 11 is arranged above a urinal 3; Page 6 of the translation—urine is led from the outlet of the first collecting trough 11 into a second collecting trough 28, then through another outlet into the urinal).
Regarding claim 6, Lemke, Tesar, and Holt teach the uroflowmeter of claim 5. Lemke further teaches the funnel produces a smooth flow of urine into the flow chamber (Page 4 of the translation--The collection trough may include a protective grille which smooths and dampens the urine jet).
Regarding claim 7, Lemke, Tesar, and Holt teach the uroflowmeter of claim 1. Lemke further teaches wherein: the flow chamber defines an inlet that receives the flow of urine (Page 6 of the translation—urine jet is directed against the baffle plate; baffle plate 13 is arranged within the open upper portion of device 1, Fig. 1); and an outlet that evacuates urine from the flow chamber (Page 3 of the translation—the device can thus be used in any normal toilet bowl…or in a conventional urinal) at a predetermined rate (Page 3 of the translation—drain for the controlled drainage of urine from the collecting trough). As Lemke describes the device may be used in any toilet setting, such that the urine passing through the device is emptied into a toilet or urinal. Lemke further describes that the urine drains in a controlled manner from the collecting trough through the rest of the device, wherein the drainage flow would continue to be controlled (i.e. draining at a predetermined rate which has been deemed to be controlled).
Regarding claim 8, Lemke, Tesar, and Holt teach the uroflowmeter of claim 7. Lemke further teaches wherein the outlet is defined by a T-shaped slot (Lower curved area of collecting trough 11 is a hollow slot that is substantially T-shaped in a vertical cross-section, wherefrom urine drains via an outlet hole 12, Figs. 1 and 3)
Regarding claim 9, Lemke, Tesar, and Holt teach the uroflowmeter of claim 7. Lemke further teaches electronics (Piezoelectric film 17, measuring amplifier 35, processor 37, output unit 7, Fig. 3) that determine a fill volume of the flow chamber (Page 3 of the translation—weight of the liquid is determined via the distance between the collecting trough and the measuring element) using the movement of the magnet (Page 6 of the translation—the change in the distance between the magnets 23 and 25 is detected by a Hall sensor 33).
Regarding claim 12, Lemke, Tesar, and Holt teach the uroflowmeter of claim 7. Lemke further teaches a funnel at least partially received within the inlet and having one or more contoured surfaces (Collection trough 11 is at least partially positioned within the open upper face of the urinal 3, collection trough 11 has contoured surfaces, Fig. 1 and 3).
Regarding claim 13, Lemke, Tesar, and Holt teach the uroflowmeter of claim 2. Tesar teaches a float and sensor configuration that may be combined with the remaining system of Lemke. Lemke further teaches a structural member adapted to prevent the flow of urine from overrunning a top of the float (Page 4 of the translation—protective grill 19 smooths and dampens the urine jet; Page 6 of translation—urine jet first hits baffle plate 13 which directs the jet downward to collection trough 11, preventing any overrunning). It would have been obvious to one having ordinary skill in the art at the time of filing to utilize the baffle plate with the float configuration of Lemke in order to predictably improve the ability of the combined system to measure a volume of liquid accurately without any overrunning.
Regarding claim 14, Lemke teaches a uroflowmeter (Page 2 of translation, description—device for measuring urine flow) comprising: a flow chamber defining a reservoir space (Device 1, Fig. 1), the reservoir space having an inlet configured to receive a flow of urine (Page 6 of the translation—urine jet is directed against the baffle plate; baffle plate 13 is arranged within the open upper portion of urinal 3 of device 1, Fig. 1) and an outlet, positioned away from the inlet, and configured to empty the reservoir space (Page 6 of the translation—urine is led from the outlet of the first collecting trough 11 into a second collecting trough 28, then through another outlet into the urinal; Page 3 of the translation—the device can thus be used in any normal toilet bowl…or in a conventional urinal in order to drain the urinal chamber of the device); a funnel at least partially received within the inlet and having one or more contoured surfaces (Fig. 1 and 3—collection trough 11 is at least partially positioned within the open upper face of the urinal 3, collection trough 11 has contoured surfaces); and electronics associated with the flow chamber responsive to the flow of urine (Piezoelectric film 17, measuring amplifier 35, Hall sensor 33, processor 37, output unit 7, optical color sensor 39, Fig. 3). Lemke additionally teaches a component detachably coupled to the flow chamber and configured to selectively position the flow chamber to receive the flow of urine, where the component may be used by a user to move the device between a not-in-use position to a position folded over a toilet bowl or urinal to enable use of the device (Page 3 of translation—the device can be used in any normal toilet bowl by folding it over the toilet bowl from a wall next to the toilet bowl to which it is attached…the device can alternatively be attached to a partition wall provided next to a urinal) and wherein the component is detachable so that the device itself may be exchanged or replaced (Page 4 of translation—the device may be exchanged or replaced for maintenance). In this manner Lemke may additionally be seen to teach the device is portable (see definition from Merriam-Webster below), as it is explained that the device may be exchanged or replaced, such that the device is capable of being moved about.

    PNG
    media_image1.png
    228
    440
    media_image1.png
    Greyscale

Lemke  may further be seen as teaching that the device is handheld (see definition from Merriam-Webster below), as the device is operated in part by the user using their hand to move the device from a not-in-use position to a folded over position (Page 3 of translation—the device can be used in any normal toilet bowl by folding it over the toilet bowl from a wall next to the toilet bowl to which it is attached…the device can alternatively be attached to a partition wall provided next to a urinal).

    PNG
    media_image2.png
    162
    546
    media_image2.png
    Greyscale

However, Lemke does not specifically teach that the detachably coupled component for selectively positioning the flow chamber is a handle. Holt teaches a uroflowmetry device including a disposable container portion and a reusable handle portion which can be detached from a used container and reattached to a new container (Paragraph 0068—there may be a handle which may or may not include the reusable electronics portion on the container portion of the device, while the container itself may be disposable, such that the handle may be detachable from the container; Paragraph 0083-0084—the stabilizing handle may aid in leveling the container portion during uroflowmetry even if the user is holding it at an angle or shaking during the measurement, such that the handle selectively positions the flow chamber to receive the flow of urine; Stabilizing handle 902, handle 910, Fig. 9). Holt additionally teaches that a urine measurement device which is handheld (Paragraph 0051) and portable (Paragraph 0052), where the device includes features to mitigate the effects of and tilting or shaking of the device which may be incurred due to the handheld/portable nature of the device (Paragraphs 0051-0052), wherein one feature to mitigate these effects is the stabilizing handle (Paragraphs 0083-0084). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the uroflowmeter of Lemke with the detachable handle of Holt in order to predictably improve the portability and usability of the device in a hygienic manner, as the handle would allow the device to be selectively positioned while also preventing the user’s hands from coming into contact with the flow chamber of the device, without impacting the replaceability of the components of the device for maintenance.
However, Lemke and Holt do not specifically teach a buoyant float within the flow chamber, the buoyant float positionable according to the level of urine within the flow chamber; and electronics coupled to the buoyant float. Tesar teaches an apparatus for measurement of a filling level of a container, wherein the apparatus includes a float element (Float 18, Figs. 1A-1B) which is positionable according to the filling level of the container (Abstract) and which is connected by a measurement arm (measurement arm 12, Figs. 1A-1B) to a magnet (magnet element 24, Figs. 1A-1B), which is sensed by a sensing element, wherein the sensing element of the float includes electronics to output a measurement signal (Abstract; column 3, lines 24-28; column 5, lines 42-48). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Lemke with the float and sensor configuration of Tesar via a substitution in order to predictably improve the stability and accuracy of the system.
Regarding claim 15, Lemke, Tesar, and Holt teach the uroflowmeter of claim 14. Lemke further teaches where the electronics comprise a sensor (Hall sensor 33, optical color sensor 39, Fig. 3) associated with the flow chamber that detects a parameter of urine received in the chamber (Page 6 of the translation—optical color sensor additionally provided to determine color change…urine is passed into the collecting trough, which increases its weight…and deflects it around the bearing…change in distance between magnets is detected by a Hall sensor). Tesar additionally teaches where the electronics comprise a sensor (Sensing element 26, Figs. 1A-1B) associated with the flow chamber that detects a parameter of urine received in the chamber (Abstract; Column 3, lines 28-33—the sensor element can be used to detect position changes of the magnet element, while the magnet changes position according to the fill level of urine such that fill level is a parameter; column 5, lines 42-48).
Regarding claim 16, Lemke, Tesar, and Holt teach the uroflowmeter of claim 14. Lemke further teaches the uroflowmeter further comprises a magnet (Magnet 23, Fig. 1 and Fig. 3) positionally responsive to the flow of urine (Page 6-7 of translation, description—weight force generated by urine entering the collecting trough causes the trough to rotate around the bearing and magnet 23 arranged in the side wall of the collecting trough is moved downward); and the sensor further detects a movement of the magnet (Page 7 of translation--the magnet moving causes its distance from the measuring element to increase, the changed distance is detected by the measuring element 33; measuring element/Hall sensor 33, Fig. 3). Tesar additionally teaches a magnet (Magnet element 24, Figs. 1A-1B) positionally responsive to the flow of urine (Abstract—the float element changes position depending on a filling level…a magnet is connected to one end of a measuring arm whose other end is connected to the float element, such that the magnet is positionally responsive to the flow of urine) and the sensor further detects a movement of the magnet (Column 3, lines 28-33—the sensor element can be used to detect position changes of the magnet element, while the magnet changes position according to the fill level of urine).
Regarding claim 17, Lemke, Tesar, and Holt teach the uroflowmeter of claim 14. Lemke further teaches where the flow chamber comprises contoured side walls (Collecting trough 11 of device 1 includes curved walls, Fig. 1 and Fig. 3).
Regarding claim 22, Lemke, Tesar, and Holt teach the uroflowmeter of claim 14; however, neither Lemke nor Tesar teaches wherein the handle houses one or more of the electronics. Holt teaches a uroflowmetry device including a handle which may contain an electronics portion (Paragraph 0068—container portion is disposable…electronics portion is not disposable and is intended to be reused multiple times…electronics portion is built into a handle on the container portion). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the uroflowmeter of Lemke with the electronics housing in the handle of Holt in order to predictably minimize the cost of the device and maximize the reusability, as the electronics would not need to be replaced with each new flow chamber.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemke in view of Tesar, further in view of Holt, further in view of Muller (U.S. Patent No. 4569090 A)
Regarding claim 19, Lemke, Tesar, and Holt teach the uroflowmeter of claim 14; however, neither Lemke nor Tesar or Holt teaches wherein the outlet is a triangular-shaped slot. Teaches a urine collection device including an overflow hole shaped like a triangle (Column 4, lines 19-20—Overflow hole 40 in the form of an inverted triangle). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the uroflowmeter of Lemke with the triangular hole of Muller in order to predictably improve the ability of the device to drain rapidly, which would prevent overflowing, which would cause inaccurate measuring of a urine volume.
Regarding claim 20, Lemke, Tesar, and Holt teach the uroflowmeter of claim 14; however, neither Lemke nor Tesar or Holt teaches where the triangular-shaped slot empties the reservoir space at an increasing rate as the reservoir space fills with urine. Muller teaches a urine collection device including an overflow hole shaped like a triangle wherein the hole empties urine at an increasing rate as the space fills (Column 4, lines 27-30—Inverted triangular form has the effect of automatically increasing the outflow of urine therefrom with a rise in the urine level). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the uroflowmeter of Lemke with the triangular hole of Muller in order to predictably improve the ability of the device to be used without overflowing, which would cause inaccurate measuring of a urine volume.
Response to Arguments
Applicant’s arguments, see pages 6-8 of applicant's remarks, filed 05 October 2022, with respect to the rejection(s) of claim(s) 1, 3, 5-9, 12-17, 19-20, and 22  under 35 U.S.C. 103 have been fully considered and are not persuasive.  
In particular, applicant argues that the prior art fails to teach or suggest a uroflowmeter that is both portable and handheld. Applicant additionally assets that Lemke does not disclose a handle and only discusses a non-portable, non-handheld device, further stating that “a device with a mounted collecting container cannot be portable or handheld”. However, as noted above in this action Lemke teaches that the device may be attached to a wall and transitioned by the user between a folded down state and an unfolded, not-in-use state, such that the device is selectively operated in some part with the user’s hands and thus may be seen as handheld. Lemke further teaches that the device or parts of the device may be exchanged or replaced from the wall attachment, such that the portion may be seen as removable and portable, while the portion of the device which may be folded down or unfolded may be seen as portable via the definition of “capable of being moved about” as noted above. Holt additionally teaches a uroflowmeter which is both portable and handheld as discussed further above in this action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791